The plaintiff in error, hereinafter referred to as the defendant, was convicted of the crime of burglary in the second degree, a third and subsequent offense, and was sentenced to imprisonment in the state penitentiary for a term of ten years, and appeals.
The time for filing brief on behalf of the plaintiff in error has expired. No brief has been filed in support of defendant's assignments of error.
The record has been carefully examined. The testimony is conflicting, which was a question for the jury. There are no fundamental or prejudicial errors in the record. The jury after carefully considering the evidence found there was sufficient evidence to convict the defendant. The case is therefore affirmed.